In the United States Court of Federal Claims
                                          OFFICE OF SPECIAL MASTERS
                                                    No. 14-065V
                                                (Not to be Published)

*************************
                                         *
HEIDI SHARPE as the legal representative *                                  Special Master Corcoran
of her minor child, L.M.,                *
                                         *                                  Filed: June 16, 2016
                      Petitioner,        *
                                         *                                  Decision; Attorney’s Fees
               v.                        *                                  and Costs.
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES                       *
                                         *
                      Respondent.        *
                                         *
*************************

Curtis Webb, Twin Falls, ID, for Petitioner.

Amy Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                     INTERIM ATTORNEY’S FEES AND COSTS DECISION1

        On January 27, 2014, Heidi Sharpe filed a petition as legal representative of her minor
child, L.M., seeking compensation under the National Vaccine Injury Compensation Program
(“Vaccine Program”).2 ECF No. 1. This matter is now set for an entitlement hearing scheduled to
take place on November 9-10, 2016.

         On June 7, 2016, Petitioner filed an unopposed Motion requesting an award of interim
1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
attorney’s fees and costs. ECF No. 49. Petitioner requests reimbursement of attorney’s fees and
costs in the amount of $80,000.00. Id. This amount represents a sum to which Respondent does
not object. Id. This motion is in substitution for Petitioner’s earlier, opposed interim award request
(see Motion, dated April 22, 2016 (ECF No. 43)), although it is prepared on the same fees and
costs detailed in the earlier motion.

        I approve the requested amount for interim attorney’s fees and costs as reasonable.
Accordingly, an award of $80,000.00 should be made in the form of a check payable jointly to
Petitioner and Petitioner’s counsel, Curtis Webb, Esq., for interim attorney’s fees and costs. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance herewith.3

         IT IS SO ORDERED.

                                                                        s/Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the Parties’ joint filing of notice renouncing
the right to seek review.

                                                          2